UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 22, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8445 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 175 East Houston Street, Suite 1300 San Antonio, Texas (Address of principal executive offices) (Zip code) (210) 344-3400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer," and “smaller reporting company” inRule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrantis ashell company (as defined in Rule 12b-2 of the Act). Yes o Nox As of January 25, 20111,433,927 shares of the registrant’s Common Stock, $.50 stated value, were outstanding. Table of Contents BIGLARI HOLDINGS INC. Page No. Part I – Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets — December 22, 2010 and September 29, 2010 2 Condensed Consolidated Statements of Earnings— Twelve Weeks Ended December 22, 2010 and December 23, 2009 3 Condensed Consolidated Statements of Cash Flows— Twelve Weeks Ended December 22, 2010 and December 23, 2009 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity— Twelve Weeks Ended December 22, 2010 and December 23, 2009 5 Notes to Condensed Consolidated Financial Statements 6-18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19-25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 Part II – Other Information Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 6. Exhibits 27 Signatures 28 1 Table of Contents Part I Financial Information Item 1. Financial Statements BIGLARI HOLDINGS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in $000s, except share and per share data) December 22, September 29, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Investments Receivables, net of allowance of $475 and $475, respectively Inventories Deferred income taxes Assets held for sale Other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Investments held by consolidated affiliated partnerships Total assets $ $ Liabilities and shareholders’ equity Liabilities Current liabilities: Accounts payable $ $ Due to broker — Accrued expenses Revolving credit Current portion of obligations under leases Current portion of long-term debt Total current liabilities Deferred income taxes Obligations under leases Long-term debt Other long-term liabilities Total liabilities Commitments and contingencies Redeemable noncontrolling interests of consolidated affiliated partnerships Shareholders’ equity Common stock – $0.50 stated value, 2,500,000 shares authorized – 1,511,175 shares issued, 1,227,884 and 1,227,654 shares outstanding (net of treasury stock), respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock – at cost: 283,291 shares and 283,521 shares (includes 205,743 shares held by consolidated affiliated partnerships) at December 22, 2010 and September 29, 2010, respectively ) ) Biglari Holdings Inc. shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 2 Table of Contents BIGLARI HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Twelve weeks ended December 22, 2010 and December 23, 2009) (amounts in $000s, except share and per share data) Twelve Weeks Ended (Unaudited) Net revenues Restaurant Operations: Net sales $ $ Franchise fees Other revenue Total Investment Management Operations: Management fee income — Consolidated Affiliated Partnerships: Investment gains/losses — Other income — Total — Total net revenues Costs and expenses Cost of sales Restaurant operating costs General and administrative Depreciation and amortization Marketing Rent Pre-opening costs 42 — Asset impairments and provision for restaurant closings (Gain) Loss on disposal of assets ) Other operating expense (income) ) Total costs and expenses, net Other income (expense) Interest, dividend and other investment income 35 75 Interest on obligations under leases ) ) Interest expense ) ) Realized investment gains/losses Derivative gains/losses — Total other income (expense) 74 ) Earnings before income taxes Income taxes Net earnings Earnings attributable to noncontrolling interest — ) Earnings/loss attributable to redeemable noncontrolling interest: Income allocation ) — Incentive fee reallocation — Total loss attributable to redeemable noncontrolling interest — Net earnings attributable to Biglari Holdings Inc. $ $ Earnings per share attributable to Biglari Holdings Inc. Basic earnings per common and common equivalent share $ $ Diluted earnings per common and common equivalent share $ $ Weighted average shares and equivalents Basic Diluted See accompanying Notes to Condensed Consolidated Financial Statements. 3 Table of Contents BIGLARI HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Twelve Weeks Ended December 22, 2010 and December 23, 2009) (amounts in $000s) Twelve Weeks Ended (Unaudited) Operating activities Net earnings $ $ Adjustments to reconcile net earnings to operating cash flows (excluding investment operations of consolidated affiliated partnerships): Depreciation and amortization Provision for deferred income taxes — Asset impairments and provision for restaurant closings Stock-based compensation and other non-cash expenses (Gain) loss on disposal of assets ) Realized investment (gains) ) ) Derivative gains/losses ) — Changes in receivables and inventories Changes in other assets Changes in accounts payable and accrued expenses ) Investment operations of consolidated affiliated partnerships: Purchases of investments ) — Sales of investments — Realized investment (gains), net ) — Unrealized losses on marketable securities held by consolidated affiliated partnerships ) — Changes in cash equivalents held by consolidated affiliated partnerships — Net cash provided by operating activities Investing activities Additions of property and equipment ) ) Proceeds from property and equipment disposals Purchases of investments ) ) Sales of investments Changes in due to/from broker ) — Net cash provided by (used in)investing activities ) Financing activities Proceeds from revolving credit facility — Payments on revolving credit facility ) — Principal payments on long-term debt ) (5 ) Proceeds from property sale-leasebacks — — Principal payments on direct financing lease obligations ) ) Proceeds and tax benefits from exercise of stock options and employees stock purchase plan 28 Cash paid in lieu of fractional shares — ) Repurchase of employee shares for tax withholding ) ) Distributions to noncontrolling interest — ) Financing activities of consolidated affiliated partnerships: Contributions from noncontrolling interests — Distributions to noncontrolling interests ) — Net cash used in financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents BIGLARI HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Twelve Weeks Ended December 22, 2010 and December 23, 2009) (amounts in $000s) (Unaudited) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total Balance at September 29, 2010 $ ) $ ) $ Net earnings attributable to Biglari Holdings Inc. Reclassification of investment appreciation in net earnings, net of $818 tax Net change in unrealized gains and losses on investments, net of $279 tax Total comprehensive income Exercise of stock options and other stock compensation transactions ) Adjustment to redeemable noncontrolling interest to reflect maximum redemption value ) ) Balance at December 22, 2010 $ ) $ Balance at September 30, 2009 $ ) $ Net earnings attributable to Biglari Holdings Inc. Net change in unrealized gains and losses on investments, net of $291 tax Total comprehensive income Exercise of stock options and other stock compensation transactions ) Cash paid in lieu of fractional shares ) ) Balance at December 23, 2009 $ ) $ See accompanying Notes to Condensed Consolidated Financial Statements. 5 Table of Contents BIGLARI HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) December 22, 2010 (amounts in $000s, except share and per share data) 1. General The accompanying unaudited condensed consolidated financial statements of Biglari Holdings Inc. (“we”, “us”, “our”, “Biglari Holdings”, or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America applicable to interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. In our opinion, all adjustments considered necessary to present fairly the condensed consolidated Balance Sheet as of December 22, 2010, the condensed consolidated Statements of Earnings, the condensed consolidated Statements of Cash Flows and the Statements of Changes in Shareholders’ Equity for the twelve weeks ended December 22, 2010 and December 23, 2009 have been included, and consist only of normal recurring adjustments. The condensed consolidated Statements of Earnings for the twelve weeks ended December 22, 2010 and December 23, 2009 are not necessarily indicative of the condensed consolidated Statements of Earnings for the entire fiscal years. For further information, refer to the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended September 29, 2010. Biglari Holdings Inc. is a diversified holding company engaged in a number of diverse business activities. The Company is led by Sardar Biglari, Chairman and Chief Executive Officer of Biglari Holdings and its major operating subsidiaries.The Company’s long-term objective is to maximize per-share intrinsic value of the Company. Our strategy is to reinvest cash generated from our operating subsidiaries into any investments with the objective of achieving high risk-adjusted returns.All major operating, investment, and capital allocation decisions are made for the Company by Mr. Biglari. Basis of Presentation and Consolidation As of December 22, 2010, the condensed consolidated financial statements include the accounts of (i) the Company, (ii) its wholly-owned subsidiaries Steak n Shake Operations, Inc. (“Steak n Shake”), Western Sizzlin Corporation (“Western”), and Biglari Capital Corp. (“Biglari Capital”), and (iii) investment related subsidiaries and limited partnerships (the “consolidated affiliated partnerships”). As a result of the Company’s acquisitions of Western and Biglari Capital during fiscal year 2010, the Company acquired financial interests in The Lion Fund, L.P. (the “Lion Fund”), Western Acquisitions, L.P., Mustang Capital Partners I, L.P. and Mustang Capital Partners II, L.P., investment limited partnerships (collectively referred to as consolidated affiliated partnerships), for which the Company has a substantive controlling interest. We consolidate entities in which we have a wholly-owned or controlling interest in the general partner. The consolidated affiliated partnerships’ assets and liabilities are consolidated on the Company’s December 22, 2010 balance sheet even though outside limited partners have majority ownership in all of the investment partnerships. The Company does not guarantee any of the liabilities of its subsidiaries that are serving as general partners to these consolidated affiliated partnerships. All intercompany accounts and transactions have been eliminated in consolidation. The financial information of Western and Biglari Capital has been reflected in the condensed consolidated financial statements of the Company as of March 30, 2010 and April 30, 2010, their respective acquisition dates. Western’s and Biglari Capital’s December 31 quarter end for financial reporting purposes differs from the end of the Company’s fiscal quarter of December 22, 2010.Significant transactions in the intervening period are disclosed. 2. Acquisitions Biglari Capital Corp. On April 30, 2010, the Company acquired Biglari Capital pursuant to a Stock Purchase Agreement, dated April 30, 2010 (the “Stock Purchase Agreement”), between the Company and Sardar Biglari, Chairman and Chief Executive Officer, who was the sole shareholder of Biglari Capital. Biglari Capital is the general partner of the Lion Fund, a Delaware limited partnership operating as a private investment fund. The Lion Fund functions as a strategic investment arm for Biglari Holdings, principally to assist in facilitating the partial ownership of other publicly traded companies. 6 Table of Contents Pursuant to the Stock Purchase Agreement, Mr. Biglari sold all of the shares of Biglari Capital to the Company for a purchase price of $1.00 plus (i) an amount equal to Biglari Capital’s adjusted capital balance in its capacity as general partner of the Lion Fund, and (ii) an amount equal to the total incentive reallocation allocable to Biglari Capital for the period from January 1, 2010 through April 30, 2010, less any distributions in respect of such amounts previously received by Mr. Biglari. The payments set forth in clauses (i) and (ii) total $4,107. In accordance with the Stock Purchase Agreement, the Company prepared and filed with the Securities and Exchange Commission on September 29, 2010, proxy materials for a special meeting of its shareholders.At the special meeting, held November 5, 2010, the Company submitted the Incentive Bonus Agreement (which the Company entered into with Mr. Biglari) for approval by its shareholders for purposes of Section 162(m) under the Internal Revenue Code of 1986, as amended (the “Code”), in order to preserve the tax deductibility to the Company of the performance-based compensation payable to Mr. Biglari under such agreement. The Incentive Bonus Agreement was approved by the shareholders. Because Biglari Capital is the general partner of the Lion Fund and has a substantive controlling interest, the Company has consolidated the Lion Fund. The Lion Fund is an investment fund that accounts for its investments at fair value. The fair value of the noncontrolling interest approximated the net asset value of the Lion Fund attributable to investors other than the Company, less the accrued incentive reallocation at the time of the acquisition. The Lion Fund investors may redeem their interests in the Lion Fund upon certain occurrences. At the acquisition date, the Lion Fund owned 76,421 shares of common stock of the Company as well as $7,540 of the Company’s debentures. The fair value of the Company stock owned by the Lion Fund was $29,900, which was recorded as Treasury stock yet the shares remain outstanding. The debentures owned by the Lion Fund were recorded as a debt extinguishment. As the debentures had just been issued by the Company 30 days before the acquisition, the fair value of the debentures approximated their cost, and no gain or loss was recorded on the debt extinguishment (the debentures remain outstanding). The noncontrolling interest in the Lion Fund had a fair value of $44,193 as of April 30, 2010. The Company accounted for the acquisition in accordance with ASC Topic 805, whereby the purchase price paid is allocated to the assets acquired and liabilities assumed from Biglari Capital based on their estimated fair values as of the closing date. The following table represents the Company’s assessment of the total purchase consideration allocated to the estimated fair values of the assets acquired and liabilities assumed from Biglari Capital as of April 30, 2010: Purchase Allocation Investments $ Company debentures Total assets acquired Current liabilities 66 Redeemable noncontrolling interests of consolidated affiliated partnerships Treasury stock ) Total liabilities assumed and treasury stock acquired Net assets acquired $ Western Sizzlin Corporation On March 30, 2010, the Company, through its wholly-owned subsidiary, Grill Acquisition Corporation (“Merger Sub”), acquired 100% of the outstanding equity interests of Western, pursuant to an Agreement and Plan of Merger among the Company, Merger Sub and Western, dated as of October 22, 2009 (the “Merger Agreement”).Sardar Biglari, Chairman and Chief Executive Officer, was also Chairman and Chief Executive Officer of Western at the time of the acquisition. Pursuant to the Merger Agreement, Merger Sub merged with and into Western, with Western continuing as the surviving corporation and as a wholly-owned subsidiary of the Company. Western, which is primarily engaged in the franchising of restaurants, includes (i) Western Sizzlin Franchise Corporation, Western Sizzlin Stores,Inc., Western Sizzlin Stores of Little Rock,Inc., Austins of Omaha,Inc., Western Investments,Inc., and Western Properties,Inc., wholly-owned subsidiaries, (ii) Western Acquisitions, L.P., (iii) Western Real Estate, L.P., (iv) Western Mustang Holdings, L.L.C. and Mustang Capital Management, L.L.C., (v) Mustang Capital Advisors, L.P., a majority-owned limited partnership, and (vi) two limited partnerships, Mustang Capital Partners I, L.P. and Mustang Capital Partners II, L.P. 7 Table of Contents Under the terms of the Merger Agreement, each share of Western’s common stock was cancelled upon the completion of the merger and converted into the right to receive a pro rata portion of a new issue of 14% redeemable subordinated debentures due 2015 issued by the Company (the “Debentures”) in the aggregate principal amount of $22,959 (approximately $8.07 principal amount of Debentures per Western share), with cash of $194 paid in lieu of fractional Debenture interests. See Note 14 for further information on the outstanding Debentures. The Company accounted for the acquisition in accordance with ASC Topic 805, whereby the purchase price paid is allocated to the tangible and identifiable intangible assets acquired and liabilities assumed from Western based on their estimated fair values as of the closing date. During the twelve weeks ended December 23, 2009, we incurred $347 of transaction related costs which have been recorded in General and administrative expenses in the condensed consolidated Statement of Earnings. The table shown below reflects the purchase price allocation. No changes were made to the allocation since September 29, 2010, but the allocation is still preliminary for the valuation of certain items including income tax assets and liabilities and uncertain tax positions, which will be finalized upon Western’s filing of its final pre-acquisition tax return during the second quarter of fiscal year 2011. Purchase Allocation Current assets $ Property and equipment, net Investments, including marketable securities held by consolidated affiliated partnerships Goodwill Intangible assets Other assets Total assets acquired Current liabilities Debt Other long-term liabilities Redeemable noncontrolling interests of consolidated affiliated partnerships Treasury stock ) Total liabilities assumed and treasury stock acquired Net assets acquired $ The goodwill and intangible assets generated from the merger is a result of the excess purchase price over the net fair value of the assets and liabilities acquired.We expect goodwill of approximately $942 to be deductible for tax purposes. Goodwill in the amount of $14,256 has been recorded in the Restaurant Operations segment. 8 Table of Contents Pro Forma Information The following unaudited pro forma combined results of operations as of December 23, 2009, give effect to the acquisitions of Western and Biglari Capital as if they had occurred at the beginning of the periods presented. The unaudited pro forma combined results of operations do not purport to represent our consolidated earnings had the acquisitions occurred on the dates assumed, nor are these results necessarily indicative of the Company’s future consolidated results of operations. The pro forma results do not reflect any expected cost savings. Twelve Weeks Ended December 22, December 23, (Pro forma) Net revenues $ $ Net earnings $ $ Basic earnings per share $ $ Diluted earnings per share $ $ 3. Seasonality of Restaurant Operations Our restaurant operations have substantial fixed costs that do not decline concomitantly with sales. Results for our restaurant operations for the first and second fiscal quarters, which include the winter months, usually reflect lower customer traffic than in the third and fourth fiscal quarters. Additionally, sales in the first and second fiscal quarters can be adversely affected by severe winter weather. Unfavorable weather could also occur during the first and fourth fiscal quarters as a result of hurricanes and tropical storms in the Southeastern portion of the United States. 4. New Accounting Standards In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Updated (“ASU”) 2010−06, Improving Disclosures about Fair Value Measurements (“ASU 2010−06”). ASU 2010−06 amends Accounting Standards Codification (“ASC”) Topic 820, Fair Value Measurements and Disclosures (“ASC Topic 820”), and requires additional disclosure about significant transfers between levels 1, 2, and 3 of the fair value hierarchy as well as disclosure of changes in level 3 activity on a gross basis. In addition, the guidance clarifies existing requirements regarding the required level of disaggregation by class of assets and liabilities and also clarifies disclosures of inputs and valuation techniques. The guidance became effective beginning in the Company's second quarter of fiscal year 2010, except for the requirement to disclose level 3 activity on a gross basis, which will be effective as of the beginning of the Company's fiscal year 2012. The adoption did not have a material impact on the Company's condensed consolidated financial statements. In June 2009, the FASB issued guidance that amends FASB ASC Section 810-10-25, Consolidation—Recognition (FASB Interpretation No. 46[R]) to require an entity to perform an analysis to determine whether the entity’s variable interest or interests give it a controlling financial interest in a variable interest entity. The guidance is effective as of the beginning of an entity’s first annual reporting period that begins after November 15, 2009, our fiscal year 2011. The adoption of this standard did not have a material impact on our condensed consolidated Balance Sheet or Statement of Earnings. In June 2009, the FASB issued guidance related to the accounting for transfers of financial assets.The guidance is intended to improve the relevance, representational faithfulness, and comparability of the information that an entity provides in its financial statements about a transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement, if any, in transferred financial assets. The guidance is effective as of the beginning of an entity’s first annual reporting period that begins after November 15, 2009, our fiscal year 2011. The adoption of this standard did not have a material impact on our condensed consolidated Balance Sheet or Statement of Earnings. 9 Table of Contents 5. Reclassifications Certain prior year amounts have been reclassified to conform to the current year’s presentation. The reclassifications primarily relate to the reorganization of our condensed consolidated Statement of Earnings to better align with the Company’s new holding company structure and diversification into other industries. The reclassifications had no effect on net earnings, total assets, or cash flows. Amounts reclassified for the twelve weeks ended December 23, 2009 included: · Reclassification of $2,622 from interest expense previously included in Costs and expenses to Interest on obligations under leases and Interest expense within Other income; · Reclassification of $515 from Other operating income to Other revenue within restaurant operations, primarily representing revenue generated from rental income; · Reclassification of $338 from Other operating income to Net sales, primarily representing revenue from ancillary sources. The remaining reclassifications were immaterial individually and in the aggregate. 6. Earnings Per Share Earnings per share of common stock is based on the weighted average number of shares outstanding during the year. For financial reporting purposes all common shares of the Company held by the consolidated affiliated partnerships are recorded in Treasury stock on the condensed consolidated Balance Sheet. For purposes of computing the weighted average common shares outstanding, the shares of treasury stock attributable to the unrelated limited partners of the consolidated affiliated partnerships — based on their proportional ownership during the period — are considered outstanding shares. The following table presents a reconciliation of basic and diluted weighted average common shares. Twelve Weeks Ended December 22, December 23, Basic earnings per share: Weighted average common shares Diluted earnings per share: Weighted average common shares Dilutive effect of stock awards Weighted average common and incremental shares Number of share-based awards excluded from the calculation of earnings per share as the awards’ exercise prices were greater than the average market price of the Company’s common stock 7. Investments Investments consisted of the following: December 22, September 29, Cost $ $ Gross unrealized gains Gross unrealized losses (5
